DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for patent filed on 16 August 2019. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-5, 7-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bachmutsky et al hereinafter Bachmutsky 20210153019.
As per claim 1, Bachmutsky teaches a method comprising: receiving, by a client virtualization system implemented by a multi-access server, a service request from an Internet of Things ("IoT") device (edge/IoT, par 0127)that is separate from and communicatively coupled to the multi-access server (see fig 11; par 0127, response to a request; see par 0004 and 0135); instantiating (fig 8B), by the client virtualization system in response to the service request, a virtualized device management client to serve the IoT device, the virtualized device management client hosted on the multi-access server (see par 0049-0051; MEC server and platform and virtualization); receiving, by the client virtualization system from a centralized device management server, a device management message transmitted by the centralized device management server for the IoT device (see par 0039; 0096); and delivering, by the client virtualization system, the device management message to the IoT device (see par 0134-0135 and 0137; IOT interaction and Edge/IOT processing device). 
It must be noted that Bachmutsky does not discuss that IOT is separate MEC server/multi access server. One skill artisan at the effective filing time of the invention to separate the IoT form the mulita-access server to better manage and monitor the IoT devices. As per claim 2, Bachmutsky teaches the method of claim 1, wherein the IoT device abstains from locally executing a localized device management client such that the virtualized device management client hosted on the multi-access server is configured to serve as the device management client for the IoT device (see fig 7B). Sole device magement is not stated in Bachmutsky. However, this feature is not new 
As per claims 10-14. And 16-20, they are system and computer-readable medium of the method claims 1-5 and 7-9 above. They are rejected under the same rationale.

Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ B JEAN/Primary Examiner, Art Unit 2454